DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the appeal brief filed on 12/17/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147                                                                                                                                                                                                        
Claims 16-18, 20-27 have been presented for examination based on the last amendment filed on 3/23/21.
Claim 20 is newly rejected under 35 USC 101 as claim 20 does not fall under four categories of patent eligible subject matter.
Claim 20 is also newly.
Claims 16-18, 20-27 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB 20100217574 A1 to Usadi et al. (hereinafter “Usadi”) in view of US PGPUB 20030037319 A1 Narang, further in view of US Patent No. 6128577 A by Assa et al. 
In Alternate 35 U.S.C. 103(a) rejection, as made previously, was also made with Usadi, in view of Narang, in view of Assa and further in view of US PGPUB No 20070016389 by Ozgen1 for claims 16 and 20 at least. Dependent claims 17-18, 21-27 would be rejected in similar manner as presented for above rejection.
This action is made Non-Final.
Response to Arguments
Applicant’s concerns in the appeal brief are addressed by explaining the mapping previously made. Please see updated rejection below. New rejections under 35 USC 101 are also added below.
---- This page is left blank after this line -----

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 recites “A computer program product having computer executable logic recorded on a tangible, machine-readable medium, comprising:…” that perform various functions. Claim 20 is rejected under 35 USC 101 as claim 20 does not fall under four categories of patent eligible subject matter. The specification [0048] recites:
[0048] As used herein, "machine-readable medium" refers to a medium that participates in directly or indirectly providing signals, instructions and/or data. A machine-readable medium may take forms, including, but not limited to, non-volatile media (e.g. ROM, disk) and volatile media (RAM). Common forms of a machine-readable medium include, but are not limited to, a floppy disk, a flexible disk, a hard disk, a magnetic tape, other magnetic medium, a CD-ROM, other optical medium, a RAM, a ROM, an EPROM, a FLASH-EPROM, EEPROM, or other memory chip or card, a memory stick, and other media from which a computer, a processor or other electronic device can read.….

Such a recitation does not exclude the machine readable medium from being signal per se. Thus, the broadest, reasonable interpretation of “machine-readable medium” in view of specification encompasses non-statutory subject matter that is unpatentable under 35 U.S.C. 101. The examiner suggests amending the claim to recite “non-transitory” machine-readable storage medium to overcome this rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to mental process and mathematical concept, without any additional elements that provide a practical application or amount to significantly more than the abstract idea.
Step 1: The claim 20 is drawn to an article of manufacture, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: The claim 20 limitations recite an abstract idea (bolded): 
Instant claim 20
Step 2A Prong 1
20. (Currently Amended) A computer program product having computer executable logic recorded on a tangible, machine-readable medium, comprising: 

code for creating a topology graph of nodes and edges, wherein each of a plurality of cells in a grid representing a subsurface formation is represented by a node, and wherein edges connect neighboring nodes; 





code for assigning unit weights to the nodes and edges; 

code for designating an edge that should not be cut by a partitioning algorithm utilizing the unit weights, wherein the decision for designating the edge is based on an edge of associated nodes, are part of the same wellbore or located physically within the same cell; 

code for merging nodes connected by the designated edge into a supernode; 


code for replacing a first edge connecting a merged node and a non-merged node with a second edge connecting the non-merged node with the supernode; 

code for using the topology graph with the supernode and the replaced edges to partition the grid, wherein nodes merged into supernodes are maintained in a single subdomain during partitioning; 

code for modeling or simulating fluid flow associated with a subsurface region based at least partially on the partitioned grid; 


code for predicting at least one of a presence, location, and amount of hydrocarbons in a subsurface region using the partitioned grid; and 


code for displaying the prediction of at least one of the presence, location, and amount of hydrocarbons in the subsurface region.





Abstract idea: mental step - creating a topological graph with cells represented by nodes & edges is a mental step to represent data based on observation (grid representing subsurface formation). See MPEP 2106.04(a)(2)III.
Abstract idea: mathematical concept. Graph is also mathematical construct to represent data. See MPEP 2106.04(a)(2)I.

Abstract idea: This is mental step of assigning a value (a judgement).

Abstract idea: This is a mental step of evaluation/judgement (graph edge should not be cut) based on the observation (weight and association/location of node).




Abstract idea: This is a mental step combining abstract data in a graph based on observation/judgement.

Abstract idea: This also is a mental step combining abstract data in a graph based on observation/judgement.


Abstract idea: This is a mental step/process combining/merging abstract data in a graph based on observation/judgement.



Abstract idea: Mathematical concept. Generic recitation of simulating/modeling fluid flow, in the claim, generally involves solving fluid flow equations (Partial Differential Equation2). 

Abstract idea: This is a mental step/process to evaluation/judgement to predict. Note: The results of the modeling is not used in the predicting step and does not improve on or tie to the technical field.

Rejected under 2A prong 2.


Under its broadest reasonable interpretation, these steps covers a mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper as indicated for each step above. That is, nothing in the claim element precludes the step from practically being performed in the mind or with the aid of pencil and paper but for the recitation of generic computer components of code embodied in machine-readable medium and executed on the computer. 
Step 2A, Prong 2: The claim invention does not improve the functioning of the computer itself (In preamble, generic recitation of computer and machine-readable medium embodying various code elements to perform the functions) or improve any code for displaying ….” step, the results of the predictions are not based on simulation and are merely generically displayed to the user). These additional elements (processor, machine-readable medium embodying the code) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f). 
Therefore, in accordance with the step as mapped above, the judicial exception is not integrated into a practical application.  See MPEP 2106.05(a)-(c), (e)-(h). 
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor & machine-readable medium embodying the code to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). Further, the preamble and code for creating a topological graph and code for displaying amount to generally linking the use of the judicial exception to a particular environment of field of use which does not integrate the judicial exception into a practical application or provide significantly more than the abstract idea(See MPEP 2106.05(h)) because the steps may lead to better algorithm to predict presence, location, and amount of hydrocarbons in a subsurface region using the partitioned grid, but it does not indicate how the fluid flow in actual well is improved or the performance of the reservoir is improved based on the algorithm.  The claim 20 is therefore considered to be patent ineligible.
----- This page is left blank after this line -----
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 16-18, 20-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB 20100217574 A1 to Usadi et al. (hereinafter “Usadi”) in view of US PGPUB 20030037319 A1 Narang, further in view of US Patent No. 6128577 A by Assa et al. 
In Alternate 35 U.S.C. 103(a) rejection is also made with Usadi, in view of Narang, in view of Assa and further in view of US PGPUB No 20070016389  by Ozgen for claims 16 and 20 at least.
Regarding Claim 16 & 20 
Usadi teaches a method of producing hydrocarbons from a subsurface formation (Usadi: [0011] “One or more of the foregoing aspects may be used to simulate a reservoir model, which in turn may be relied upon to control hydrocarbon production activities based on the simulated results of the reservoir model...”) comprising/ A computer program product having computer executable logic recorded on a tangible, machine-readable medium, comprising: code for following steps (Usadi: [0111]) comprising: 
from a grid representing the subsurface formation (Usadi: Abstract; ¶ [0040]-[0041]) creating a  (Usadi: ¶ [0005]-[0006], [0054][0061] [0105]).
Usadi teaches assigning unit3 weights to the nodes and edges (Usadi: Fig.7 ¶[0061] “…In an exemplary embodiment, preparing/modifying the data of the model 100 for input into the partition process in 702 includes one or more of determining/modifying the node and connection weights from the model and/or streamline tracing of the model, or preparing/modifying the control parameters for any other partitioning algorithm…” ; Usadi teaches weight as cost [0004] “…Partitioning the generated reservoir model into a plurality of domains may include determining a processing cost associated with each of the nodes of the generated reservoir model; determining a processing cost associated with the connectivity level between each of the nodes of the generated reservoir model; and partitioning the generated reservoir model into a plurality of domains as a function of the determined processing costs….”; Further Usadi teaches initially this cost is 1 as shown in [0051] “In an exemplary embodiment, the cost of the calculations during the operation of the simulator 200 may be measured by the number of components and phases by which the fluid is modeled and the level of implicitness used for the mathematical discretization. For example, as illustrated in FIGS. 4 and 5, an exemplary reservoir model 400 has a corresponding matrix equation 500 where the number of rows associated with each node is 1 for the IMPES nodes, but equal to the number of components for the CI region. IMPES refers to implicit pressure explicit saturation and CI refers to coupled implicit. Each non-zero element in the matrix equation 500 may be correlated to some number of floating point operations which translate to computational cost. More non-zero elements in a particular domain mean more work in the particular domain.” --- as shown each node is 1, which refers to numbers of components modelled/which translates into cost.).
Usadi teaches designating an edge that should not be cut by a partitioning algorithm (Usadi : ¶ [0054] “…4) providing the correct node and connection weights to existing graph partition schemes; and/or 5) minimizing the cutting of facility and high throughput regions through a variety of theoretical and/or heuristic methods..”, [0061], [0078]-[0082], e.g. [0079] states “…In an exemplary embodiment, the domains of the model 100 constructed in 1106 avoid cutting connections between strongly connected nodes in the model.”) utilizing the unit weights (Usadi: [0061] Fig.7; utilizing the pressure data as associated cost shown in [0041] where the partitioning is done based on cost [0004] – as annotated above) , wherein the decision for designating the edge is based on an edge of associated cells, which are represented by the respective nodes, are part of the same wellbore or located physically within the same cell (Usadi: Fig.10 element 1008, [0105] – “…In an exemplary embodiment, wherein partitioning the generated reservoir model into a plurality of domains further includes extending the stream curtains to boundaries of the generated reservoir model to partition the generated reservoir model into domains while avoiding intersection of the boundaries with wells defined within the generated reservoir model…” – here stream curtains are used to partition the cells while avoiding the grid in immediate vicinity of the well as in Usadi: [0074] “In an exemplary embodiment, the method 1000 then extends the streamline curtains to the boundaries of the grid of the model while adjusting the streamline curtains to avoid the wells in 1008. For example, as illustrated in FIG. 10c, in 1008, the streamline curtain 1006a is adjusted to generate a streamline curtain 1008a that extends to the boundaries of the grid of the model 1004a while avoiding the wells, 1004b and 1004c. As a result, the model 1004a is partitioned into domains, 1008b and 1008c.” and [0079]).
Usadi teaches predicting at least one of a presence, location, and amount of hydrocarbons in the subsurface formation based on the partitioned grid (Usadi: [0040]-[0041], [0011]); and extracting hydrocarbons from the subsurface formation based on said prediction (Usadi: [0011][0041]).
Usadi also teaches code for predicting at least one of a presence, location, and amount of hydrocarbons in a subsurface region using the partitioned grid (Usadi: [0040]-[0041], [0011], code mentioned in [0111]); and code for displaying the prediction of at least one of the presence, location, and amount of hydrocarbons in the subsurface region (Usadi: [0011][0041], displays of hydrocarbon).
Usadi does not explicitly teach merging nodes connected by the designated edge into a supernode; replacing a first edge connecting a merged node and a non-merged node with a second edge connecting the non-merged node with the supernode; and using the connectivity graph with the supernode and the replaced edges to partition the grid, wherein nodes merged into supernodes are maintained in a single subdomain during partitioning. 
Usadi also does not teach creating a topology graph and using the topology graph with the supernode.
Narang teaches merging nodes connected by the designated edge into a supernode (Narang: ¶ [0008]-[0010], [0031]-[0034]); replacing a first edge connecting a merged node and a non-merged node with a second edge connecting the non-merged node with the supernode (Narang: ¶ [0032]-[0042]


    PNG
    media_image1.png
    538
    499
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1187
    784
    media_image2.png
    Greyscale





Hyperedge creation is process of merging different edges into one edge. This merging of edges would replacement of an edge as original edge would not maintained.

    PNG
    media_image3.png
    796
    1191
    media_image3.png
    Greyscale
); and using the  (Narang: ¶ [0011]-[0012], [0034][0038], [0041]-[0042]). 
As seen Usadi and Narang do not create a “topology graph” (instead connectivity graph) for the subsurface explicitly as claimed.
Assa teaches from a grid representing the subsurface formation (Assa: Col.3 Lines 20-25 grid representation as geometric model, Col.8 Lines 60-Col.10 Lines 7), creating a topology graph (Assa: Col.17 Lines 4-49 at least) 


    PNG
    media_image4.png
    302
    516
    media_image4.png
    Greyscale
 of nodes and edges (Assa: Col.8 Lines 60-Col.10 Lines 7), wherein each of the plurality of cell is represented by one of the nodes, and wherein edges connect neighboring nodes  (Assa: See Specifically Col.9 Lines 32-61 defining the cells, and Col.9 Lines 62-Col.10 Line 7 define edges). Assa also teaches using the topology graph with the supernode (Assa: See Fig.5 with nodes represented by 44a and 46a in view of Fig.4 Col.10 Lines 22-45 and where the geometric database/model are from the topology graph is shown in Fig.8 & Col.16-Col.17 Lines 65

    PNG
    media_image5.png
    706
    1009
    media_image5.png
    Greyscale
 The mapping is made to Fig.4 and Fig.5 which show hierarchical nature of relationship of the geometric components of the cell in a geometric database. A supernode is cumulative node accumulating features of underlying nodes. Assa is showing a supernode as cumulative node of the underlying nodes).
It would have been obvious to one of ordinary skill in the art to combine the teachings of Usadi with those of Narang since doing so would develop a method for partitioning a reservoir model that maintains in a single sub domain the graph connections for a reservoir feature (Narang: ¶[0036]), such as a wellbore and its associated near-wellbore region. Further motivation to combine Narang with Usadi would be that Narang ([0036]) teaches the mathematical concept of Graph partitioning /merging which can be used with domain data of Usadi (e.g. [0004]). The application of Narang’s mathematical concept to Usadi’s flow data of hydrocarbons 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Assa with those of Usadi to construct the Simulation based interpretation ("SBI") using topological graph, illustrated in Assa FIG. 1, 5 and 8, by gathering acquired data 10 from the geologic structures being modeled and then merging and splitting the data (As disclosed above in Assa Col.17). The motivation to combine would be that Assa (circa. 2000) is been the state of the art for a decade in the field of subsurface representation for geological data at the time of Usadi (circa. 2010) in the same field of endeavor of splitting (partitioning) and merging geological volumes (Assa: See Fig.4-5, Usadi:Fig.7 & 10C) and Assa forms the basis for dividing the volume into cells/edges as previously mapped).
Alternate rejection/Motivation adding Ozgen Prior Art: 
Ozgen also teaches assigning unit weights to the nodes and edges (Ozgen: [0171]-[0172]):
It would have been obvious to one of ordinary skill in the art to combine the teachings of Ozgen to Usadi as Ozgen and Usadi are analogous art in the field of reservoir modeling/simulation (Ozgen: Abstract; Usadi: Abstract) while Ozgen advantageously teaches keeping the default weight to one and only modifying it based on user experience, without reloading the simulation (Ozgen: [0171]-[0172]).

Regarding Claim 17
Usadi teaches assigning edge weights to edge in a  graph (Usadi: ¶ [0064]-[0067]). 
Assa teaches the graph representing the subsurface could is the topology graph (Assa: Col.17 Lines 4-49 at least as shown in parent claim).
Motivation to combine Usadi with Assa is same as in parent claim 16.
Narang teaches wherein an edge weight of the second edge is the same as an edge weight of the first edge when a first non-merged node associated with the first edge is only connected to one node merged into the supernode (Usadi: [0035]-[0038] in view of Fig.4B and 5, specifically see element 482-464 merged to super node 442 is of same weight as 484-462 merged to same super node 442). 
Motivation to combine Usadi with Narang is same as in parent claim 16.

Regarding Claim 18
Narang teaches wherein the merged node is a first merged node, and further including a second merged node, and a third edge connecting the non-merged node to the second merged node, wherein replacing the first edge with a second edge further includes replacing the first and third edges with the second edges (Narang: ¶ [0009]-[0010], [0032]-[0036]), the method further comprising: assigning an edge weight to the second edge that is associated with the edge weight of the first edge and an edge weight of the third edge (Narang: [00036-[0041]). 
Regarding Claim 21 
Usadi teaches assigning a weight to nodes in the  graph (Usadi: (¶ [0067]-[0069], [0111])); and assigning to the 
Assa teaches the graph representing the subsurface could is the topology graph (Assa: Col.17 Lines 4-49 at least as shown in parent claim).
Narang teaches assigning to the supernode a weight associated with weights assigned to the nodes merged to form the supernode (Narang: ¶ [0008]-[0010], [0031]-[0034]).
Motivations to combine would be same as in claim 16.
Regarding Claim 22. 
Usadi teaches wherein the weight assigned to the 
Regarding Claim 23 
Usadi teaches wherein the function is the sum of the weights assigned to the nodes merged to form the supernode (Usadi: (¶ [0067]-[0069], [0111]). Usadi does not explicitly teach a supernode, but calls it as domain. Narang teaches the summing process as the process of coarsening or clustering or merge step (Narang: [0031]-[0034], [0036] weight of (hyper)edges and (IF)nodes). Motivation to combine would be same as in claim 16.

Regarding Claim 24
Narang teaches herein the edge weight assigned to the second edge is a function of the weights assigned to the first edge and the third edge (Narang: [0036]-[0041], e.g. [0036] states “…One hyperedge may be approximated by multiple "regular" graph-edges, each of which connects the source to one sink.”).
Regarding Claim 25.
Narang teaches wherein the function is the sum of the weights assigned to the first edge and the third edge (Narang: [0036]-[0041], e.g. [0036] states “…One hyperedge may be approximated by multiple "regular" graph-edges, each of which connects the source to one sink…The selection of hyperdges and the subset of edges within the hyperedge is based on the weight and how critical hyperedges are with respect to the schedule.” , Also see [0037] ).
Regarding Claim 26.  
Usadi teaches wherein at least one of the nodes and edges in the  graph (Usadi: (¶ [0067]-[0069], [0111])) represent a well (Usadi See [0066] and Fig. 9A element 902b1), and wherein the designated edge represents a portion of the well ([0105][0074][0079]).
Assa teaches the graph representing the subsurface could is the topology graph (Assa: Col.17 Lines 4-49 at least as shown in parent claim) involving a well (Assa: Col.25 Lines 17-35). 
Regarding Claim 27
Usadi teaches wherein at least one of the nodes and edges in the  graph represent a near-wellbore region (See Usadi: Fig.9A element 902c), and wherein the 
Assa teaches the graph representing the subsurface could is the topology graph (Assa: Col.17 Lines 4-49 at least as shown in parent claim) involving a well (Assa: Col.25 Lines 17-35). 
----- This page is left blank after this line -----


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Thu, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Friday, February 4, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously cited on PTO 892
        2 Specification [0005] A reservoir simulation is a type of computational fluid dynamics simulation where a set of partial differential equations (PDE's) which govern multi-phase, multi-component fluid flow through porous media and the connected facility network is approximated and solved….
        3 Additional alternate rejection/motivation at the end of claim 16 rejection below: US PGPUB No 20070016389  by Ozgen --- ¶ [0171]-[0172], where [0171] states “As shown in FIGS. 19-20, to assign history matching weights for pressure data to be used to calculate the history matching error (mismatch), the user selects Assign/Setup/HM Weights/Pressure Data from a pull-down menu. By default, all observed pressure data have the same unit weight….” [0172] “…This assignment is typically performed at the beginning of the history matching process. The weight factors are equal to unity by default….”